WEBB, Judge.
The petitioner contends the Board of Adjustment exceeded the power given to it by statute and by the zoning ordinance in allowing Mr. Nesbit to construct a new building on the same lot as the old building and ordering the old building to be razed. G.S. 153A-345 provides in part:
“(c) The zoning ordinance may provide that the board of adjustment may permit special exceptions to the zoning regulations in classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance.”
The Union County Zoning Ordinance, Section 70.4 provides in part:
*688“(3) Upon petition by the owner and after a public hearing, notice of which has been given, in accordance with Section 122.2(b), the Board of Adjustment may permit
(b) additional structures to be built on the lot within which the nonconforming use can be enlarged.”
We hold that G.S. 153A-345(c), which provides that boards of adjustment may permit special exceptions to zoning regulations, authorizes the enactment of a zoning ordinance that allows a board of adjustment to make the exception which was made in this case. The Union County Zoning Ordinance specifically provides that an additional structure may be placed on a lot so it will enlarge a nonconforming use. We hold that the Zoning Board acted within the authority granted by the ordinance when it authorized the nonconforming use.
The petitioner relies on Atkins v. Zoning Board of Adjustment, 53 N.C. App. 723, 281 S.E. 2d 756 (1981) and Poster Advertising Co. v. Bd. of Adjustment, 52 N.C. App. 266, 278 S.E. 2d 321 (1981), as well as textbooks for the proposition that the courts take a narrow view as to nonconforming uses. We do not believe we should set policy as to zoning laws. It is for the General Assembly and local governments. We believe the statute and ordinance allow the nonconforming use in this case.
The petitioner argues that the Board did not make any findings of fact to support its order. The Board made the following findings:
“(a) the action authorized would not adversely affect the health or safety of persons residing or working in the neighborhood of the nonconforming use;
(b) the action authorized would not substantially impair the value of nearby properties; and
(c) no useful purpose would be served by the strict application of the provisions or requirements of this ordinance to which the use does not conform, in the case of the specific property.”
*689We believe these findings are sufficiently specific so that we can determine what induced the Board to make its decision. The findings are supported by the evidence.
Affirmed.
Judges Becton and Eagles concur.